EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/610,387 and Patent No. 10,222,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The second terminal disclaimer filed on 07/28/2021 replaces the first terminal disclaimer filed on 07/27/2021, and the first terminal disclaimer is thus void.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tihon Poltavets (Reg. No. 76,064) on 7/26/2021.

The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method comprising:
displaying, by a computer, a plurality of digital images organized in an album as a plurality of full thumbnails in a first browsing window, wherein each respective digital image from the plurality of digital images is associated with a respective full thumbnail from the plurality of full thumbnails and each respective full thumbnail is a scaled-down version of each respective digital image;
detecting, by the computer, a first user input to initiate a facial representation mode via a facial mode button in the first browsing window with respect to the plurality of full thumbnails
in response to the first user input to initiate the facial representation mode:
detecting, by the computer, for each of the plurality of digital images whether a first facial region and one or more other facial regions are included in each of the plurality of digital images;
in response to detecting the first facial region and the one or more other facial regions are included in each of the plurality of digital images, extracting, by the computer, for each of the plurality of digital images, the detected first facial region and the one or more other facial regions;
 digital images, a plurality of facial thumbnails based on the extracted first facial region and the one or more other facial regions, wherein each generated facial thumbnail from the plurality of generated facial thumbnails comprises a selection of one of:
an enlarged image of the extracted first facial region or an enlarged image of the extracted one or more other facial regions; and
representing, by the computer, first facial thumbnail of the plurality of generated facial thumbnails in a first view;
receiving, by the computer, a selection of the respective first facial thumbnail of the plurality of generated facial thumbnails corresponding to the extracted first facial region for a first image of the plurality of digital images in the first view;
in response to the selection of the respective first facial thumbnail for the first image, displaying, by the computer, the respective first facial thumbnail for the first image and one or more facial thumbnails of the plurality of generated facial thumbnails corresponding to the extracted one or more other facial regions for the first image in a second view that is different than the first view;
receiving, by the computer, a second user input in the second view, to replace the respective first facial thumbnail for the first image in the first view with a second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images, wherein the second facial thumbnail is associated with a second facial region from the one or more other facial regions for the first image from the plurality of digital images;
in response to receiving the second user input in the second view:
replacing, by the computer, the respective first facial thumbnail for the first image in the first view with the second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images; 
determining, by the computer, digital images and a second facial region in a second image of the plurality of digital images associated with a second facial thumbnail of the plurality of generated facial thumbnails for the second image from the plurality of digital images; and
responsive to determining the similarity threshold is exceeded between the second facial region associated with the second facial thumbnail for the first image and the second facial region associated with the second facial thumbnail for the second image, replacing, by the computer, a first facial thumbnail of the plurality of generated facial thumbnails for the second image in the first view with the second facial thumbnail for the second image.
2-13.	(Canceled).

14.	(Previously Presented) The computer-implemented method of claim 1, wherein the selection of one of the enlarged image of the extracted first facial region or the enlarged image of the one or more other facial regions is based on a first distance from a center of the digital image to the enlarged image of the extracted first facial region and a second distance from the center of the digital image to the an enlarged image of the one or more other facial regions.

15. (Canceled).

16. (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1, when considered as a whole, is allowable over the prior art of record.
Bhat et al. (US 20130016255 A1): See FIG.s 1-5, e.g. FIG. 3A, zooms into portions of images corresponding to faces detected in multiple images 350-A, 350-B, 350-C and350-D [0053], present zoomed views of multiple human faces depicted in the images 350-A, 350-B, 350-C and 350-D to allow a user associated with the system 300 to determine one or more faces from among the multiple faces are in focus or otherwise desirable and the image(s) from among the images 350-A, 350-B, 350-C and 350-D 

Kim et al. (US 20150169166 A1) – FIG.s 8A(a)-8A(d), 9A(a)-9A(c), a specific partial thumbnail 811 is chosen in response to a touch on a thumbnail list 801, the specific partial thumbnail 811 is enlarged and output on the entire screen as shown in FIG. 8A(b)… When the user flicks the dog-ear mark 820b displayed on the right bottom 

The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, including:
representing, by the computer, each of the plurality of digital images with a respective first facial thumbnail of the plurality of generated facial thumbnails in a first view;
receiving, by the computer, a selection of the respective first facial thumbnail of the plurality of generated facial thumbnails corresponding to the 
in response to the selection of the respective first facial thumbnail for the first image, displaying, by the computer, the respective first facial thumbnail for the first image and one or more facial thumbnails of the plurality of generated facial thumbnails corresponding to the extracted one or more other facial regions for the first image in a second view that is different than the first view;
receiving, by the computer, a second user input in the second view, to replace the respective first facial thumbnail for the first image in the first view with a second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images, wherein the second facial thumbnail is associated with a second facial region from the one or more other facial regions for the first image from the plurality of digital images;
in response to receiving the second user input in the second view:
replacing, by the computer, the respective first facial thumbnail for the first image in the first view with the second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images; 
determining, by the computer, a similarity threshold is exceeded between the second facial region associated with the second facial thumbnail for the first image from the plurality of digital images and a second facial region in a second image of the plurality of digital images 
responsive to determining the similarity threshold is exceeded between the second facial region associated with the second facial thumbnail for the first image and the second facial region associated with the second facial thumbnail for the second image, replacing, by the computer, a first facial thumbnail of the plurality of generated facial thumbnails for the second image in the first view with the second facial thumbnail for the second image.

The dependent claim adds further limitations to the allowable subject matter of the independent claim. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179